 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   CHRISTOPHER RAY PEOPLES,                              Case No.: 18cv0969-JAH (RBB)
12                                        Plaintiff,
                                                           ORDER DISMISSING CASE
13   v.                                                    WITHOUT PREJUDICE
14   PREMIER VAN LINES,
15                                      Defendant.
16
17          On March 27, 2018, Plaintiff Christopher Ray Peoples, proceeding pro se, filed a
18   complaint against Defendant Premier Van Lines. Doc. No. 1. On the same day, Plaintiff
19   filed a motion to proceed in forma pauperis. Doc. No. 2. The Court denied Plaintiff’s
20   motion to proceed in forma pauperis, and instructed Plaintiff:
21            [I]n order to avoid dismissal of his case, he must either pay the $400
              filing fee or submit supplemental proof of his inability to pay the filing
22            fee no later than September 10, 2018. If Plaintiff does not pay the filing
23            fee or submit adequate proof of his inability to pay the fee by September
              10, 2018, his case will be dismissed without prejudice and he will have
24            to begin again by filing a new complaint.
25
26   Doc. No. 6 at 2. (emphasis in original).
27          To date, Plaintiff has not paid the $400 filing fee or submitted supplemental proof
28   of an inability to pay the filing fee.

                                                       1
                                                                                 18cv0969-JAH (RBB)
 1        IT IS HEREBY ORDERED that the above-entitled case is DISMISSED without
 2   prejudice.
 3        IT IS SO ORDERED.
 4
 5
 6   DATED: November 20, 2019
 7
                                           _________________________________
 8                                         JOHN A. HOUSTON
                                           United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          2
                                                                   18cv0969-JAH (RBB)
